United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
T.H., Appellant
and

U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Glenn L. Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2014
Issued: May 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2011 appellant, through his attorney, filed a timely appeal of a March 9,
2011 decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
request for reconsideration without conducting a merit review. Because more than one year
elapsed from the most recent merit decision of December 3, 2002 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely filed and failed to
establish clear evidence of error.
FACTUAL HISTORY
On October 23, 2002 appellant, then a 49-year-old mail processor, filed a traumatic injury
claim alleging that on October 7, 2002, he sustained an injury to his low back when he was
bending over to pull mail out of the all purpose container in the performance of duty. He did not
stop work.
By decision dated December 3, 2002, OWCP denied appellant’s claim on the grounds
that he did not establish an injury as alleged. It found that the medical evidence did not establish
that his low back condition was related to the accepted work activities.
On August 16, 2010 appellant’s representative contacted OWCP regarding the status of
several of appellant’s claims. With regards to the present claim, he advised OWCP that
appellant stated that he had requested reconsideration but no ruling was made on the request.3
Counsel requested that OWCP provide a status on the reconsideration request. OWCP treated
this correspondence as a request for reconsideration.
In letters dated October 25, 2010 and March 3, 2011, counsel again requested that OWCP
provide him a status with respect to appellant’s request for reconsideration.
In a decision dated March 9, 2011, OWCP denied appellant’s request for reconsideration
finding that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA4 vests OWCP with discretionary authority to determine
whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”5
3

Following OWCP’s December 3, 2002 decision, the record does not contain a reconsideration request prior to
the August 16, 2010 correspondence from counsel which OWCP treated as a request for reconsideration.
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8128(a).

2

OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).6 This section does not mandate
that OWCP review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought.7
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.9 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.10
ANALYSIS
In its March 9, 2011 decision, OWCP properly determined that appellant failed to file a
timely application for review. It issued its most recent merit decision on December 3, 2002.
Counsel requested reconsideration on August 16, 2010, which was more than one year after the
December 3, 2002 merit decision and was, therefore, untimely. While reference was made to a

6

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

20 C.F.R. § 10.607(a).

8

Id. at § 10.607(b).

9

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

10

Id.

3

prior request made by appellant the evidence of record in this appeal does not document any such
request.
OWCP properly performed a limited review to determine whether appellant’s application
for review showed clear evidence of error, which would warrant reopening his case for merit
review under section 8128(a) of FECA, notwithstanding the untimeliness of his application. It
reviewed the evidence submitted by him in support of his application for review, but found that it
did not clearly show that OWCP’s most recent merit decision was in error.
The Board finds that counsel did not submit any evidence in support of his application for
review and he did not raise a substantial question as to the correctness of OWCP’s most recent
merit decision and therefore, he has not provided any evidence sufficient to demonstrate clear
evidence of error. The critical issue in this case is whether appellant has shown clear evidence of
error in OWCP’s December 3, 2002 decision that denied his traumatic injury claim on the basis
that the medical evidence did not establish that the claimed injury was causally related to the
October 7, 2002 work incident.
Counsel did not submit any evidence in his August 16, 2010 request for reconsideration.
While he suggested that appellant had requested reconsideration of the December 3, 2002
decision, he did not indicate when the request was made or provide a copy of the request. The
Board finds that counsel’s letter is insufficient to show that OWCP’s denial of the claim was
erroneous or raise a substantial question as to the correctness of its determination denying the
claim for a traumatic injury.
OWCP procedures provide that the term “clear evidence of error” is intended to represent
a difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof of a miscalculation in a schedule award). Evidence such as a
detailed, well-rationalized report, which if submitted prior to OWCP’s denial, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of a case.11
The Board finds that appellant did not submit any evidence which would be sufficient to
prima facie shift the weight of the evidence in favor of his claim or raise a substantial question
that OWCP erred in decision denying his claim for a traumatic injury. Therefore, the Board
finds that he has not presented clear evidence of error.
On appeal, counsel agrees that the medical evidence does not support the claim for
benefits in the present claim. He asserted that the denial of benefits for the injury sustained on
October 7, 2002 should have no effect on matters regarding other claimed injuries. As noted, the
Board only has jurisdiction over whether OWCP’s March 9, 2011 decision properly denied
appellant’s reconsideration request, without a merit review, on the grounds that the request was
not timely filed and did not establish clear evidence of error with regards to the claimed
October 7, 2002 injury. The Board does not have jurisdiction over the merits of this claim for an
October 7, 2002 injury nor does it have jurisdiction over any proceedings regarding other claims
that appellant may have filed.
11

Annie L. Billingsley, 50 ECAB 210 (1998).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

